455 S.W.2d 290 (1970)
Tom SIMPSON, Appellant,
v.
The STATE of Texas, Appellee.
No. 42731.
Court of Criminal Appeals of Texas.
June 2, 1970.
*291 Tom Henson, Tyler, for appellant.
Jim D. Vollers, State's Atty., Austin, for the State.

OPINION

ON MOTION TO REINSTATE
DOUGLAS, Judge.
The conviction is for assault with intent to rob; the punishment, four years.
This appeal was dismissed, because it was not shown that notice of appeal was given within ten days after the sentence was pronounced. It has been made to appear that notice of appeal was given in open court within the time prescribed by Article 44.08(c), Vernon's Ann.C.C.P., and the appeal is now reinstated.
Appellant, represented by counsel, waived a jury trial and after being admonished, entered a plea of guilty before the court. He agreed in writing to stipulate the testimony and waived the appearance, confrontation and cross-examination of the witnesses.
Appellant contends that the evidence is insufficient to support the conviction. The affidavit of the appellant made before the district clerk, dated the day of the trial, was introduced. It shows that appellant and others made an assault, took ten dollars from Paul Adkins without his consent and with intent to appropriate it to their use and benefit. Other stipulated testimony was heard. The evidence is sufficient to support the conviction upon a plea of guilty before the court. See Ex parte Clark, 164 Tex.Cr.R., 299 S.W.2d 128.
Appellant's contention that he entered the plea of guilty because he was led to believe that he might receive probation and that he thought he would get life if he did not is not supported in the record.
No reversible error has been shown.
The judgment is affirmed.